Title: To James Madison from John Mathieu, 9 June 1801
From: Mathieu, John
To: Madison, James


					
						Sir.
						Naples 9th. of June 1801—
					
					The very moment that the American Brig James Steward was ready to sail (no other Ship being to depart) I have received from Malta by the channel of the Consular Agent in Messina a letter from Mr. England dated 27. May with a Copy of a Circular letter send him by Mr. Cathcart our Consul in Tripoli, informing us that said Regency has declared war to the United States the 14th. May; According to his request I here with send you Copy of said Circular letter.  I have also forwarded to our Consul at Leghorn Mr. Appleton two letters received from Mr. England, which he says were from Mr. Cathcart.  I am very Respectfully Your Most humble & Obedient Servant—
					
						John Mathieu
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
